Citation Nr: 1700342	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  11-11 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating action by a Department of Veterans Affairs (VA) Regional Office (RO) 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A copy of the transcript of that hearing is of record. 

In December 2013, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.


FINDING OF FACT

The most probative evidence of record fails to demonstrate that the Veteran's COPD is related to his in-service exposure to herbicides. 


CONCLUSION OF LAW

Service connection for COPD as due to herbicide exposure is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116(a)(2), 1131, 5103(a), 5103A, 5017(b) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 20.1303 (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

With respect to the service connection claim decided herein, the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In March 2009, before the June 2009 initial adjudication of the Veteran's claim, he was notified of the evidence not of record that was necessary to substantiate the service connection claim.  He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claim.  He was informed that VA would attempt to review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, and obtain service, VA, or private treatment records as indicated.  He was informed of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate claims.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA- authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claims.  See 38 C.F.R. § 3.159(c). 

In this case, the Veteran's service treatment records and all identified, authorized, and relevant post-service treatment records have been requested or obtained.  While the Veteran reported that he underwent breathing tests related to his reemployment and his employer required a subpoena in order to release such records to the VA, he submitted private treatment records on his own.  To the extent that any employment records containing results of breathing tests remain outstanding, the Board finds that there is no indication that such are relevant evidence in the present appeal.  The Veteran's current breathing capacity or COPD-status is not at issue, no party argues that the Veteran does not have COPD; and no party has asserted that a physician at the Veteran's place of employment opined as to the relationship between the Veteran's COPD and his in-service herbicide exposure, the relevant inquiry herein.  Accordingly, all available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Further, the Veteran was afforded a VA examination in January 2015 and the resultant opinion is adequate to make a fully informed decision on the claim.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The medical opinion is upon review of the claims file and the Veteran's medical history and provides a thorough explanation in support of the conclusions reached containing an analysis that can be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that 'examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'') (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is 'entitled to assume' the competency of a VA examiner without 'demonstrating why the medical examiners' reports were competent and sufficiently informed').  Accordingly, the VA medical opinion is adequate for the purposes of this decision.

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA. 

Also, the Veteran has been afforded a hearing before a VLJ in which he and his spouse presented oral argument in support of his claim.  The party who chairs a hearing shall fulfill two duties, to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2) (2015).  The VLJ and the Veteran's attorney at that time asked specific questions of the Veteran, directed at identifying elements required to adjudicate the claim.  The VLJ specifically sought to identify any pertinent evidence not currently associated with the claims file.  Neither the Veteran nor his current representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  Further, given the development undertaken by VA to include as directed in the December 2013 Remand, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2015).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Board finds there has been substantial compliance with its remand directives.  Only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that resultant to the December 2013 Board remand, the AOJ obtained and associated with the claims file the Veteran's VA treatment records and afforded him a sufficient VA examination.  The AOJ later issued a February 2015 Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). 


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  For the purposes of 3.303(b), where a Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In addition, such chronic diseases may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  The Veteran's COPD is not a chronic disease under the pertinent regulations.

If a Veteran was exposed to an herbicide agent during active military service, as is the case here, as the Veteran's service personnel records demonstrate that he was in the Republic of Vietnam in April 1969; a number of diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Veteran's COPD is not such a disease.  A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,399 (2007).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a claimant is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of a respiratory disability, including COPD, and no party asserts otherwise.  The Veteran asserts that his COPD is related to his conceded in-service exposure to herbicides.  During his July 2012 Board hearing, the Veteran asserted that he was diagnosed with COPD in 2008 during VA treatment and was told by two of his VA physicians that such was probably related to his in-service herbicide exposure.  The Veteran's spouse asserted that she had accompanied the Veteran to his VA medical appointments and remembered hearing the physicians tell the Veteran that his COPD was probably related to his in-service herbicide exposure.  The Veteran's attorney at that time reported that he had submitted peer-reviewed medical studies demonstrating the link between respiratory illnesses, including COPD, and herbicides. 

In support of his claim, the Veteran has submitted a number of medical articles discussing respiratory illnesses, including COPD, and herbicide exposure.  His attorney at that time, in a June 2012 statement, argued that the Board should consider the evolving scientific field as to the relationship between COPD and exposure to herbicides and give weight to the studies submitted.  The Veteran's current representative, in his October 2016 statement, cited prior Board decisions favorable to the claimant as to a finding equipoise in his smoking history and exposure to herbicides as causative factors in developing COPD, and asserted that the studies of record serve as evidence in relative equipoise as to the Veteran's claim. 

The Veteran's VA treatment records dated in October 2004 indicate that he reported a smoking history of four packs each day for 30 years.  In February 2005, during VA treatment, the Veteran presented as an ex-smoker, without symptomatic lung disease.  The Veteran's VA physician, in February 2007, noted possible in-service herbicide exposure.  VA treatment records dated in July 2007 indicate that the Veteran presented for evaluation of multiple medical conditions, including COPD, and results of computed tomography (CT) of the chest were recorded; his physician reported that his COPD was asymptomatic, and that the Veteran no longer smoked.  

On VA examination in January 2015, the Veteran reported that he was diagnosed with COPD in 2009, however, the examiner cited such from 2007, and the Veteran reported that he quit smoking in 1995 and had a pre-1995 smoking history for 30 years of four packs of cigarettes each day.  He complained of an intermittent cough and exertional dyspnea.  The examiner diagnosed the Veteran with COPD and opined that it was less likely than not that such was due to his in-service herbicide exposure.  The examiner reasoned that the Veteran had an 80-pack year smoking history and evidence of severe peripheral vascular disease, another comorbidity of which long-term smoking is a major etiology.  The examiner reported that the preponderance of the medical literature clearly indicates smoking as a greater risk factor for COPD, and noted that the amount and duration of smoking has a direct effect on the disease severity and progression.  The examiner noted the studies the Veteran had submitted in support of his claim and cited further studies and reported that the National Academy of Sciences (NAS) determined that COPD was not a residual of exposure to herbicides and the NAS report had considered the content of the studies submitted by the Veteran.  The examiner reiterated that, in contrast, the medical literature confirms the definite association between smoking and COPD and such is the most likely etiology of Veteran's COPD.  

The January 2015 VA opinion was based on a review of the claims file and the examiner offered a reasonable medical basis for his conclusion.  Absent probative evidence to the contrary, the Board is not in a position to further question the opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The VA treatment records dated during the time of the Veteran's diagnosis of COPD and written by the physicians the Veteran described during his July 2012 Board hearing are silent for any opinions relating the Veteran's COPD to his in-service exposure to herbicides.  

The Board has considered the arguments of the Veteran's prior attorney and current representative as to the medical articles submitted in support of the Veteran's claim, demonstrating the relationship between COPD and herbicide exposure.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, the medical articles submitted by the Veteran were not accompanied by the opinion of any medical expert diagnosing the Veteran with COPD that was related to his in-service herbicide exposure.  Thus, the medical articles submitted by the Veteran are not specific to the facts and medical history presented in his case and thereby are insufficient to establish a relationship between the Veteran's COPD and in-service herbicide exposure; and the articles thus lack probative value in the present appeal.

The Board has also considered the arguments of the Veteran's representative that prior Board decisions were favorable to the claimants in determining that there was equipoise in the evidence of the claimant's smoking history and exposure to herbicides as causative factors in developing COPD.  However, it is well-established that decisions of the Board have no precedential value.  See 38 C.F.R.    § 20.1303; see also Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  Previously issued Board decisions are binding only with regard to the specific case decided, and thus lack probative value in the present appeal.

Further, the Board has considered the Veteran's and his spouse's lay assertions that his COPD is related to his in-service herbicide exposure and finds such question to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  There is no evidence that the Veteran or his spouse possess the requisite skill, training, or experience to determine that the Veteran's COPD is related to his in-service herbicide exposure.  Thus, their lay statements in this regard are not competent and lack probative value in the present appeal.  In addition, their lay opinions are outweighed by that of the January 2015 VA examiner, as they do not have a similar medical background or expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Veteran's and his spouse's statements asserting that physicians had told the Veteran that his COPD was probably related to his in-service herbicide exposure also lack probative value.  These assertions do not constitute reliable medical evidence, as the Veteran and/or his spouse may have misremembered or misunderstood what the Veteran was told, or may otherwise be misrepresenting what he was told.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  The Veteran's and his spouse's bias in supporting the present claim for benefits is a significant factor in this regard.  

Further, even if treating physicians told the Veteran that his COPD was probably related to his in-service herbicide exposure, the January 2015 VA examiner explained in a detailed opinion with supporting rationale why it is unlikely that the Veteran's in-service herbicide exposure caused his current COPD and why his smoking was the most likely etiology of his COPD.  The Veteran's and his spouse's assertions that he was told by treating physicians that his COPD was probably related to his in-service herbicide exposure, with no further explanation or documentation, have little probative value in comparison.  The January 2015 VA medical opinion obtained in this case has much more probative value and carries more weight.

In sum, the Veteran's claim of entitlement to service connection for COPD due to in-service herbicide exposure is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for COPD as due to herbicide exposure is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


